UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 28, 2010 (Exact name of registrant as specified in its charter) Florida 000-33351 65-1147861 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 1ort St. Lucie Boulevard, FL 34952 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (772) 398-1388 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders (the “Annual Meeting”) of FPB Bancorp, Inc. was held on April 28, 2010 to vote on the following proposals: Proposal I: Election of three Class II directors Proposal II: An advisory vote on Executive Compensation Proposal III: Ratification of the appointment of Hacker, Johnson & Smith PA as independent auditors Proposal IV: Adjournment of the meeting At the Annual Meeting, 1,677,277 shares were present in person or by proxy. Listed below are the results of the matters subject to a vote of security holders: Broker Term For Against Withheld Abstain Nonvote Proposal I Ann L. Decker 3 years - - - Paul J. Miret 3 years - - - Robert L. Seeley 3 years - - - Proposal II - - - Proposal III - - - Proposal IV - - - Following the Annual Meeting, Gary A. Berger, Donald J. Cuozzo, Timothy K. Grimes, John S. Leighton, III, David W. Skiles and Paul A. Zinter, also continued as directors of the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FPB BANCORP, INC. (Registrant) Date: May 3, 2010 /s/ Nancy E. Aumack Nancy E. Aumack Chief Financial Officer
